Citation Nr: 1533305	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-45 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint and disc disease of the lumbar spine (a lumbar spine disability), to include as secondary to service-connected bilateral pes planus disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1959 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.    

In September 2012, the Veteran and his wife testified at a Board videoconference hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In June 2015, the Veteran was informed that the Veterans Law Judge who had conducted the September 2012 Board hearing had retired, and was provided a period of 30 days within which to request a new hearing before a different Veterans Law Judge.  To date, the Veteran has not responded to the June 2015 letter; therefore, as the Veteran was advised in the letter, the Board will assume the Veteran does not want a new hearing and will proceed with adjudication.  

In January 2013, the Board remanded the issues of service connection for lumbar spine and bilateral knee disabilities for additional development.  In April 2013, the Appeals Management Center (AMC) fully granted service connection for right and left knee disabilities; therefore, these issues are not in appellate status, and are not before the Board.  In an April 2014 Supplemental Statement of the Case, the AMC continued the denial of service connection for a lumbar spine disability, and returned the matter to the Board for adjudication.  For the reasons discussed below, the matter has not been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a lumbar spine disability, to include as secondary to the Veteran's service connected bilateral pes planus disability.  See 38 C.F.R. § 19.9 (2014).  A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen, 7 Vet. App. at 448.  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  

In January 2013, the Board remanded the claim of service connection for a lumbar spine disability, to include as secondary to the Veteran's service-connected bilateral pes planus disability, for a VA examination to assist in determining the nature and etiology of the Veteran's lumbar spine disability.  In this regard, the Veteran's primary contention is that his lumbar spine disability is secondary to his bilateral pes planus in that his bilateral feet condition resulted in an altered gait, which led to increased strain on his low back.  The VA examiner was specifically requested to render an opinion regarding whether it is at least as likely as not that the Veteran's lumbar spine disability is aggravated by his service-connected bilateral pes planus disability.  

The Veteran was afforded a VA examination in March 2013.  Following the examination, the VA examiner opined that the Veteran's lumbar spine disability is less likely than not proximately due to or the result of the Veteran's service-connected bilateral foot condition.  As rationale, the VA examiner indicated that "[t]here is degenerative disc disease at multiple levels that would develop as a result of an aging process even with normal foot alignment.  Also, the MRI result documents an abnormality that is unrelated to disc disease and if the source of symptoms, would have no relation to the foot deformities."  

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In review of the opinion provided by the VA examiner, the Board finds the opinion to be inadequate for adjudication purposes.  While the March 2013 VA examiner discussed secondary causation, the VA examiner did not provide an opinion as to aggravation of the Veteran's lumbar spine disability by the service-connected bilateral pes planus disability.  Specifically, the VA examiner's opinion implies that the Veteran's lumbar spine disability would have developed independent of his bilateral pes planus deformity; however, the VA examiner did not discuss whether the Veteran's bilateral pes planus deformity aggravated such development of the lumbar spine disability, either causing the Veteran to develop a lumbar spine disability earlier than would be expected or advancing the Veteran's lumbar spine disability beyond the natural progression of the disease.  Therefore, the Board finds the opinion provided by the March 2013 VA examiner to be inadequate for the purposes of adjudicating the Veteran's claim of service connection on a secondary theory of entitlement.  Accordingly, a new VA examination and opinion is needed to adequately consider entitlement to service connection for a lumbar spine disability.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of the Veteran's lumbar spine disability, to include as secondary to service-connected bilateral pes planus disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following opinion: 

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disability was (i) caused or (ii) aggravated (permanently worsened) by the service-connected bilateral pes planus disability?

In this opinion, the VA examiner should discuss the Veteran's reported onset of lumbar spine symptoms as well as the natural progress of the Veteran's lumbar spine disability.  

If the opinion is that the service-connected bilateral pes planus disability aggravated the lumbar spine disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability. 

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




